Citation Nr: 9911988	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of twenty percent for 
residuals of shell fragment wounds of the right thigh (Muscle 
Group XIII) and buttock (Muscle Group XVII).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to an 
increased evaluation for residuals of shell fragment wounds 
of the right thigh and buttock.

In October 1995 the RO affirmed the determination previously 
entered and denied entitlement to service connection for a 
back disorder as secondary to the service-connected shell 
fragment wounds of the right thigh and buttock.

In August and September 1996 the RO affirmed the 
determination previously entered and determined that new and 
material evidence had not been submited to reopen a claim of 
entitlement to service connection for a back disorder as 
secondary to the service-connected residuals of shell 
fragment wounds of the right thigh and buttock.

In April 1997 the RO granted entitlement to a permanent and 
total disability rating for pension purposes.

In March 1998 the RO granted entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance.

In December 1998 the RO denied entitlement to service 
connection for right hip weakness and pain as secondary to 
the service-connected residuals of shell fragment wounds of 
the right thigh and buttock, affirmed the denial of 
entitlement to an increased evaluation for residuals of shell 
fragment wounds of the right thigh and buttock, and affirmed 
the determination that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder as secondary to the service-
connected residuals of shell fragment wounds of the right 
thigh and buttock.

The only issue properly prepared and certified for appellate 
review is the issue reported on the title page.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Service medical records demonstrate that the veteran was 
wounded in action in December 1944.  He incurred severe shell 
fragment wounds of the posterolateral aspect of the upper 
right thigh and right buttock.  There was no bone fracture 
involvement or sign of nerve injury noted.

Private medical records indicate that the veteran developed 
post-service back symptoms and symptoms involving the left 
lower extremity which were attributed to a workplace injury.  
The veteran reported undergoing surgery for a "slipped 
disc" that was "pinching a nerve."

VA examinations in August 1974, January 1975, January 1984 
April 1984 and September 1991 indicate that the veteran was 
reporting increased burning and pain in the right hip.  The 
exams focused on the muscles and scarring with no mention of 
nerve involvement.

VA outpatient records dated in March 1996 noted no obvious 
signs of sciatica, well- healed surgical scars, right 
buttock, right posterior upper thigh.  Nerve studies were 
abnormal, most likely secondary to decreased temperature of 
legs and age.  No evidence of major peripheral nerve damage 
was observed.  In contrast, private medical records dated in 
July 1996 note a diagnosis of sciatica down both legs.  

The history of the service wound was noted, however the 
diagnoses involved only conditions related to the back.  

VA outpatient records from September 1996 indicated possible 
radiculopathy as observed with an electromyograph.  The 
relationship, if any, to the veteran's war wound was not 
noted.

In September 1997 the veteran underwent a VA orthopedic 
examination.  The examiner noted a history of the veteran's 
combat injury and being discharged with disability involving 
damage to nerves in his right leg.  The impression was that 
the veteran's war injury appeared to have caused some damage 
to the sciatic nerve coming from the sciatic plexus that has 
resulted in some pain that radiates into his right thigh.  
The examiner also noted significant degenerative joint 
disease of the lumbar spine.

The Board finds that the September 1997 orthopedic 
examination is insufficient to adjudicate the veteran's 
appeal.  There is no indication that the examiner reviewed 
the medical or claims history and the impressions do not 
speak to residual scarring and/or muscle disability from the 
veteran's shell fragment wounds.  Further, the examiner's 
opinion regarding sciatic nerve damage appears to be based on 
the history provided by the veteran without any reference to 
the medical history.  As such, the Board finds that 
additional development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his shell 
fragment wound residuals of the right 
thigh and buttock since September 1997.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations by 
appropriate specialists to determine the 
status of residuals of his service-
connected residuals of shell fragment 
wounds to the right thigh and buttock.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and each examination 
report must be annotated in this regard.  
Any necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the service-connected injury.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present, including sciatica, if found.  
To the extent possible the examiners 
should explain to what degree the 
veteran's service connected injury is 
responsible for the disabilities found 
vis-à-vis his non service- connected back 
injury.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the actions requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  In doing so, consideration of a 
higher rating should be made under the 
old and new criteria for the applicable 
Diagnostic Code(s), utilizing the 
criteria more favorable to the veteran.  
The RO should also document its 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).





